 

Case 7:19-cr-00995 Document1 Filed on 05/19/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

Ja ae Selanne eh alleen pine ade
UVTTreer Sea tes Cea

UNITED STATES DISTRICT COURSputhern District of Texas

 

 

 

for the FILED
Southern District of Texas May 19, 2019
United States of America ) David J. Bradley, Clerk of Court
Vv. )
) CaseNo. M\ = | 4 = \Iag-M
Irving Alexis GUERRERO-Fernandez (Y.O.B. 1994) )
Citizenship: Mexico
)
Defendant(s) °
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 17, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section | Offense Description
21 USC § 952 knowingly and intentionally import into the United States from Mexico
21 USC § 841 approximately 43 grams of Oxycodone, a Schedule II controlled substance,

approximately 201.3 grams of Xanax, a Schedule IV controlled substance
and did knowingly and intentionally possess with the intent to distribute
approximately 43 grams of Oxycodone, a and 201.3 grams of Xanax.

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet.
Z, Digitally signed b
Shane.R.Pett shanekPetrosky

. f# .
Submitted by reliable electronic means, sworn to osky P5428 0900

and attested to telephonically per Fed. R. Cr.4.1,
.and probable cause found on:

| ft
Sworn to before me and signed whan 2 ‘ soe
3 7 :

 

Complainant's signature

Shane Petrosky, HS! Special Agent

Printed name and title

 

 

City and state: McAllen, Texas

 

Y { Printed name and title
 

Case 7:19-cr-00995 Document1 Filed on 05/19/19 in TXSD Page 2 of 2
ATTACHMENT A

On May 17, 2019, Irving Alexis GUERRERO-Fernandez attempted to make entry into the
United States via the Pharr, Texas Port of Entry while driving a vehicle with passengers Maria
Liliana SALINAS and Gilmara GUERRERO. At primary inspection, Customs and Border
Protection Officer (CBPO) Christopher Wharram received a computer-generated random
compliance notice for agriculture and referred the vehicle and passengers to secondary for

- further inspection.

At secondary inspection, GUERRERO-Fernandez and SALINAS exited the vehicle with their
child. A diaper bag was removed from the vehicle and SALINAS requested to visit the restroom
with the diaper bag to change the child’s diaper. CBP Agriculture Specialist (CBPAS) Alfonso
E. Gonzalez advised SALINAS she could wait a moment because the agriculture inspection was
quick and near completion: After searching the vehicle, CBPAS A. Gonzalez searched the diaper
bag and discovered a bag containing various improperly packaged pills with no visible
prescription. CBPAS A. Gonzalez asked GUERRERO-Fernandez who the pills belonged to and
GUERRERO-Fernandez replied they belonged to his wife. SALINAS then stated she had no
knowledge of the pills. CBPAS A. Gonzalez ended the agriculture inspection and referred the
pill discovery to CBPO Emmanuel Gonzalez.

CBPO E. Gonzalez arrived and questioned GUERRERO-Femandez as to the type of pills which
GUERRERO-Fernandez described as anti-depressants he obtained at a pharmacy in Progreso,
Mexico. Due to the type of concealment, CBPO E. Gonzalez prepared to conduct a pat down of
GUERRERO-Femandez and SALINAS for additional pills when GUERRERO-Fernandez
removed a plastic bag containing blue pills which were concealed beneath his clothes in the
crotch area. GUERRERO-Fernandez then claimed ownership of all of the pills discovered in the.
diaper bag and on his body and further stated the pills removed from his body were Oxycodona
(Oxycodone).

A total of 219 Oxycodone pills were collected weighing a total of 43 grams without packaging.
A total of 752 Xanax pills were collected weighing a total of 201.3 grams.
